Citation Nr: 1625042	
Decision Date: 06/22/16    Archive Date: 07/11/16

DOCKET NO.  11-22 379	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Providence, Rhode Island


THE ISSUE

Entitlement to recognition as the Veteran's surviving spouse for the purposes of receiving the Department of Veterans Affairs death benefits. 


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

A. N. Nolley, Associate Counsel  



INTRODUCTION

The veteran served on active duty from July 1964 to July 1967.  He died in November 2002; the appellant is claiming to be his surviving spouse.

This case comes before the Board of Veterans' Appeals (Board) on appeal of an October 2010 decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.

The record before the Board consists of the Veteran's paper claims files and electronic records within Virtual VA and the Veterans Benefits Management Center.


FINDINGS OF FACT

1.  The Veteran and the appellant were married in March 1968 and legally divorced in December 1997.  There is no allegation they legally remarried.  

2.  The requirements for a common law marriage in the state of Rhode Island are not met, as the evidence does not show that they cohabitated after their divorce.  


CONCLUSION OF LAW

The criteria for recognizing appellant as the surviving spouse of the Veteran for VA purposes are not met.  38 U.S.C.A. §§ 101(3), 103, 1102, 1310, 1541(West 2014); 38 C.F.R. §§ 3.1(j), 3.50, 3.53, 3.54, 3.205 (2015).  



REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA), codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2014), and the pertinent implementing regulation, codified at 38 C.F.R. § 3.159 (2015), provide that VA will assist a claimant in obtaining evidence necessary to substantiate a claim but is not required to provide assistance to a claimant if there is no reasonable possibility that such assistance would aid in substantiating the claim.  

They also require VA to notify the claimant and the claimant's representative, if any, of any information, and any medical or lay evidence, not previously provided to the Secretary that is necessary to substantiate the claim.  As part of the notice, VA is to specifically inform the claimant and the claimant's representative, if any, of which portion, if any, of the evidence is to be provided by the claimant and which part, if any, VA will attempt to obtain on behalf of the claimant.  

The Board also notes the United States Court of Appeals for Veterans Claims (Court) has held that the plain language of 38 U.S.C.A. § 5103(a) (West 2014), requires that notice to a claimant pursuant to the VCAA be provided 'at the time' that or 'immediately after' VA receives a complete or substantially complete application for VA-administered benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119 (2004).  The timing requirement enunciated in Pelegrini applies equally to the initial-disability-rating and effective-date elements of a service-connection claim.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

The Veteran was provided adequate VCAA in a letter sent in June 2010, prior to the October 2010 rating decision on appeal.  

As stated above, VA is not required to provide assistance to a claimant if no reasonable possibility exists that such assistance would aid in substantiating the claim.  Here, the appellant has submitted evidence in support of her claim.  As explained below, a review of the evidence of record shows that the appellant is not entitled to recognition as the surviving spouse of the Veteran.  Thus, as the threshold requirement has not been met, no additional assistance in substantiating the underlying claim of entitlement to death benefits is necessary.  

Accordingly, the Board will now address the merits of the claim.

The Appellant claims entitlement to VA dependency and indemnity compensation (DIC) benefits as the surviving spouse of the Veteran, who died in November 2002.  

VA death benefits may be paid to a surviving spouse who was married to the veteran: (1) one year or more prior to the veteran's death, or (2) for any period of time if a child was born of the marriage, or was born to them before the marriage.  38 U.S.C.A. § 1102 (West 2014); 38 C.F.R. § 3.54 (2015).

The term "surviving spouse" means a person (1) whose marriage to the veteran was valid under the law of the place of residence at the time of the marriage or when the right to benefits accrued; (2) who was the spouse of a veteran at the time of the veteran's death; (3) who lived with the veteran continuously from the date of marriage to the date of the veteran's death (continuous cohabitation); and (4) who, except as provided in 38 C.F.R. § 3.55, has not remarried or has not since the death of the veteran (and after September 19, 1962) lived with another person and held him or herself out openly to the public to be the spouse of such other person.  38 U.S.C.A. § 101(3); 38 C.F.R. § 3.50(b).

At the outset, the Board notes that the appellant and Veteran were married in March 1968 and divorced in December 1997.  The Veteran's November 2002 death certificate lists the Veteran's marital status as divorced.  Thus, the fact that the appellant was married to the Veteran at one time is not in dispute.  The question before the Board is whether the evidence of record shows that the Veteran and appellant entered into a marriage following the December 1997 divorce.   

The Veteran asserts that following the December 1997 divorce, she and the Veteran entered into a common law marriage.  The Board recognizes that a common law marriage will be considered a valid marriage for purposes of death benefits if it is recognized under the law of the state where the parties resided at the time of marriage or the laws of the place where the parties resided when the right to benefits accrued.  See 38 C.F.R. §§ 3.1(j); 3.50; 3.205(a)(6).  The record shows that at the time of the Veteran's death, the Veteran and appellant were residing in Rhode Island, a state that recognizes the validity of common law marriages. 

To establish a common law marriage under Rhode Island law, the evidence must show by clear and convincing evidence (1) that the parties seriously intended to enter into a marriage, (2) the parties' conduct was of such a character as to lead to a belief in the community that they were married; and (3) that the prerequisite serious intent and belief is demonstrated by inference from cohabitation, declarations, reputation among kindred and friends, and other competent circumstantial evidence.  DeMelo v. Zompa, 844 A.2d 174, 177 (R.I. 2004).  Although cohabitation is not conclusive evidence of a present intent to enter into a marriage, it is prima facie evidence that the parties consented to a marital relationship, and the length of cohabitation combined with other competent circumstantial evidence, is typically used to prove a common law marriage.  See Peck v. Peck, 12 R.I. 485, 487 (1880); Fravala v. City of Cranston ex rel. Baron, 996 A.2d 696, 706 (R.I. 2010).   

In support of her claim, the Appellant has submitted numerous statements from relatives and friends attesting that the Veteran and appellant divorced due to the Veteran's depression and his decision to protect his family from his instability.  The relatives and friends also stated that the appellant maintained frequent contact with the Veteran after the divorce and that she continued to support him.  According to the lay statements of record, the Veteran and appellant were generally known as husband and wife.  In a May 2010 letter, the appellant's son wrote about the tension in the marriage due to his father's depression which ultimately resulted in his father getting a divorce out of love for his family.  He stated that following the divorce his parents always asked about each other.  On the May 2010 application, the appellant provided an ambiguous response as to whether she and the Veteran continuously lived together from the time of marriage to the time of death, but stated that they separated due to his depression.  In a June 2010 statement, the appellant stated that during the separation, the Veteran moved to a nearby location where they saw each other often, but later moved to another location where he committed suicide.  She explained that they intended to get back together and that the Veteran paid some of her expenses during that time. 

The appellant asserted that following the separation and subsequent divorce, she and the Veteran continued to live separately, but they saw each other often.  She stated that during that time, the Veteran moved in a nearby residence, and later to another residence.  Lay statements from her relatives and friends showed that although the Veteran moved out, he maintained frequent contact with the appellant.  The appellant has not asserted, and the evidence of record does not show that she and the Veteran lived together following the divorce.  

As there is no indication the appellant and Veteran cohabitated following the 1997 divorce, the Board finds that there is no evidence of record to support a finding of a valid common law marriage under Rhode Island law.  Accordingly, the appellant is not the Veteran's surviving spouse for purposes of entitlement to VA death benefits.

The Board notes appellant's contentions that she divorced the Veteran due to his mental health issues, and that even after the divorce they continued to support and love one another.  The Board also recognizes the appellant's statements that she made many attempts to get the Veteran treatment for his depression before and after the divorce.  The Board sympathizes with the appellant and expresses its sincere regret with respect to her loss of the Veteran.  The Board does not wish to minimize the importance of their relationship or the bond they shared during his lifetime.  Numerous friends and relatives have attested to the love and support the appellant provided to the Veteran.  While sympathetic to such circumstances, the Board is bound by the statutes and regulations governing entitlement to VA benefits.  38 U.S.C.A. § 7104(c) (West 2014).  

The Board finds that the marriage between the appellant and Veteran ended in divorce in December 1997, and they did not thereafter establish a common law marriage prior to his death.  As such, she was not the spouse of the Veteran at the time of his death, and is not entitled to recognition as a surviving spouse under 38 C.F.R. § 3.50(b).   


ORDER

The appellant is not entitled to recognition as the Veteran's surviving spouse for the purposes of receiving VA death benefits.



____________________________________________
T. REYNOLDS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


